PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 	16/826,827
Filing Date: 	23 March 2020
Appellant(s): 	International Business Machines Corporation
	 












__________________
Emmanuel A. Rivera
For Appellant



EXAMINER’S ANSWER


This is in response to the appeal brief filed 28 April 2022.
This is in response to the appeal brief filed on 4/28/2022 from the Office Action mailed on 11/12/2021.


Grounds of Rejection to be Reviewed on Appeal
	All of the grounds of rejection set forth in the Office Action dated 11/12/2021 from which the appeal is taken are being maintained by the Examiner.	


	The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-4, 6-11, 13-18, 20-23 are rejected under 35 USC 101. 
Claims 1-2, 4, 6-9, 11, 13-16, 18, 20 are rejected under 35 USC 103 in view of Otto et al. (20080306790) in further view of Ingrassia Jr. et al. (20120284779) in even further view of Brown (20210095986).
Claims 3, 10, 17 are rejected under 35 USC 103 in view of Otto et al. (20080306790) in further view of Ingrassia Jr. et al. (20120284779) in further view of Brown (20210095986), in even further view of Harris et al. (20170046355).
Claims 21-23 are rejected under 35 USC 103 in view of Otto et al. (20080306790) in further view of Ingrassia Jr. et al. (20120284779) in further view of Brown (20210095986), in even further view of Dougherty et al. (20200153969).


It is noted that Appellant does not address the rejections under 35 USC 112 of Claims 1-4, 6-11, 13-18, 20-23 in the Appeal Brief.




Response to Argument
Appellants argue with substance:

			claims do not recite matter that falls within the mental organization of human activity grouping of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019.
			claims as a whole claim more than a method of organizing human activity by itself. The claims should be found to be eligible under Step 1 of the Revised Guidelines.
	As noted in the most recent Office Action (Final Rejection dated 11/12/2021), claims 1-4, 6-11, 13-18, 20-23 do recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors, sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG – see the most recent Final Rejection for the reasoned, detailed 35 USC 101 analysis. The Examiner has not asserted that the claimed invention recites the abstract concept of a mental concept.
	
			the claimed mobile tracking analytics module does not represent a generic computer component. It detects mobile shoppers travelling in the region, and receives/tracks data from various data sources. It represents a specific component that performs functions that cannot be practically performed per se within a human mind.
As noted in the most recent Final Rejection, the claimed “mobile tracking analytics module” represents a generic computing element. Appellant’s Specification, para 16, describes an information handling system as “may be a personal computer, a mobile device such as a tablet or smartphone, a consumer electronic device, a connected “smart device”, a network appliance…a server or collection of servers or any other suitable device and may vary in size, shape, performance, functionality and price”, and “may include…one or more processing resources such as a central processing unit (CPU) or hardware or software control logic.” The mobile shopper tracking analytics module is described in para 19 as “system…is able to download the mobile shopper tracking analytics module…from the service provider”, “in another embodiment, the…module 118 is provided as a cloud service from the service provider server.” The claimed mobile shopping tracking module thus represents a generic computing element. 

			Performing artificial analysis is claimed throughout the claims.
As noted in the most recent Final Rejection, the additional element of performing and using artificial intelligence to process and analyze data (“performing artificial intelligence (AI) analysis through a mobile shopping tracking module as to shopper routes and brand ambassadors in deriving the region in which brand awareness is subscribed” and “determining through AI analysis as for the brand awareness for the one or more mobile shoppers”) represents insignificant extra-solution activity. The additional element does not, alone or in combination with the other additional elements, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself.

			Claims 1/8/15:  “detecting through the mobile shopper tracking analytics module, one or more mobile shoppers travelling in the region who can be brand ambassadors for a specific region” limitation: Otto (cited paras 58, 72 and in general) does not teach detecting of mobile shoppers travelling in a region, and particularly those that can be brand ambassadors.
	Examiner respectfully disagrees that Otto does not teach the claimed limitation above.  The claimed module represents a generic computing element that performs the claimed limitation. A mobile shopper “who can be” a “brand ambassador for a specific region” is construed, in its broadest reasonable interpretation in light of the Appellant’s Specification, as a mobile shopper who is travelling in a region. Otto teaches, in para 58, a customer that is associated with buying habits/location and travel information. It teaches travel locations and distances “between points in space”, which is construed as a region – para 58, 72, as well as a processor that performs the claimed limitations [tracking analytics module]– para 97.

			Claims 1/8/15:  “determining items through AI analysis as for the brand awareness for the one or more mobile shoppers” limitation: Otto (cited paras 4, 17 and in general) does not teach AI analysis as to determining items based on (as for) brand awareness for mobile shoppers.
	Examiner notes that Appellant has cited a limitation which does not actually appear in the latest set of claims. The actual claimed limitation to which the Examiner believes Appellant refers to comprises: determining through AI analysis as for the brand awareness for the one or mobile shoppers. 
	Otto teaches determining targeted offers  [determining as for the brand awareness], through artificial intelligence, for the one or more mobile shoppers- in at least para 4 and 17: “generation and transmission of targeted initiation offers to an identified…end user using one or both of at least one rule or an artificial intelligence program”.
			
				Claims 1/8/15: “offering for free or a discounted price the determined items to the brand ambassadors” limitation:  since Otto fails to teach “determining items through AI analysis as for the brand awareness for the one or more mobile shoppers”, Otto also fails to teach or suggest offering the determined items.
	As also noted in the response to argument above, Appellant has cited a limitation which does not actually appear in the latest set of claims. “Determining items through AI analysis as for the brand awareness for the one or more mobile shoppers” does not appear in the latest set of claims. The actual claimed limitation to which the Examiner believes Appellant refers to comprises: determining through AI analysis as for the brand awareness for the one or mobile shoppers. As noted in the most recent Final Rejection, Otto teaches the claimed limitations of “determining through AI analysis as for the brand awareness for the one or more mobile shoppers” and “offering for free or a discounted price the determined items to the brand ambassadors” – see the most recent Final Rejection for the reasoned and detailed 35 USC 101 rejection.


				Claims 1/8/15:   “performing artificial intelligence (AI) analysis through a mobile shopping tracking module as to shopper routes and brand ambassadors in deriving the region in which brand awareness is supported”: Examiner looks to Brown (para 1) as teaching such a feature; However, the cited section and Brown in general do not teach tracking shopper routes and brand awareness.
	Firstly, Examiner notes that Appellant’s argument is incorrect – Examiner has not cited paragraph 1 of Brown in the most recent Office Action. Examiner has cited paragraphs 2 , 14, as well as the abstract portion of the Brown reference. Examiner notes that Brown does teach the cited feature of “performing artificial intelligence (AI) analysis through a mobile shopper tracking module as to shopper routes and brand ambassadors in deriving the region in which brand awareness is supported”, as noted in the most recent Final Rejection, and the Examiner maintains the rejection made on the record. See the most recent Final Rejection for the detailed and reasoned 35 USC 101 analysis.



For the above reasons, it is believed that the rejections should be sustained.

	Respectfully submitted,

/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/11/2022



Conferees:
                                               
/ILANA L SPAR/               Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                         
/Anthony Knight/
RQAS

                                                                                                             
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.